Opinion issued August 1, 2002 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00682-CV
____________

IN RE JAMES McCARTER, Relator



Original Proceeding on Petition for Writ of Mandamus



 
O P I N I O N
	Relator has filed a petition for writ of mandamus requesting that we order the
Texas Department of Criminal Justice Institutional Division and the Texas Board of
Pardons and Paroles to credit him with additional time on his sentence in cause
number 29,471 and review his parole eligibility.  This Court has no mandamus
jurisdiction over the Texas Department of Criminal Justice or the Texas Board of
Pardons and Paroles.  See Tex. Gov't Code Ann. § 22.221 (Vernon Supp. 2002).
	Accordingly, the petition for writ of mandamus is dismissed.PER CURIAM
Panel consists of Justices Mirabal, Taft, and Alcala.
Do not publish.  Tex. R. App. P. 47.